Case: 22-60045       Document: 00516351544           Page: 1      Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                               June 9, 2022
                                    No. 22-60045                             Lyle W. Cayce
                                  Summary Calendar                                Clerk


   Elias Mendoza,

                                                               Petitioner—Appellant,

                                          versus

   P. Boulet, Warden, Federal Correctional Institution Yazoo City Medium,

                                                               Respondent—Appellee.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:21-CV-541


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Elias Mendoza, federal prisoner #68675-380, seeks leave to appeal in
   forma pauperis the dismissal of his 28 U.S.C. § 2241 petition challenging his
   sentence as exceeding the statutory maximum. The district court deter-
   mined that Mendoza could not proceed via § 2241 because he failed to show


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60045      Document: 00516351544          Page: 2    Date Filed: 06/09/2022




                                    No. 22-60045


   that the remedy under § 2255 was inadequate or ineffective as required by
   the savings clause of § 2255(e). See Reyes-Requena v. United States, 243 F.3d
   893, 904 (5th Cir. 2001) (setting forth the text of the savings clause).
          Mendoza was not entitled to proceed under the savings clause. See
   Padilla v. United States, 416 F.3d 424, 425–26 (5th Cir. 2005). He has offered
   no nonfrivolous argument to the contrary. Accordingly, his motion to pro-
   ceed in forma pauperis on appeal is DENIED. In addition, because Men-
   doza’s appeal is frivolous, it is DISMISSED. See Baugh v. Taylor, 117 F.3d
   197, 202 & n.24 (5th Cir. 1983); 5th Cir. R. 42.2.




                                          2